DETAILED ACTION

Amendment
Acknowledgement is made of Amendment filed 11-07-22.
Claims 1, 3, 6-7, 9 and 10-22 are amended.
Claim 8 is canceled.
Claims 23-26 are added.
Claims 1-7 and 9-26 are pending.

Election/Restrictions
This application contains claims 1-7, 9-12 and 19-22 drawn to an invention nonelected without traverse in the reply filed on 05-03-22.  A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP § 821.01.

   Response to Arguments
In the Remarks, applicant stated: During the interview of 11-04-22, Agreements was reached that the cited references fail to disclose or suggest, at least, "a circuit support structure including: a first contact pad on a first side of the circuit support structure, the first contact pad coupled to the circuit; a second contact pad on the first side of the circuit support structure; and a third contact pad on a second side of the circuit support structure opposite to the first side, the third contact pad coupled to the second contact pad; and an integrated circuit on the circuit support structure, in which the integrated circuit includes: a surface facing the first and second contact pads; and interconnects coupled between the surface and the first and second contact pads" as recited in claim 13.
The statement is not true. 
In the interview, discussed amendment emailed 11-04-22, examiner agreed the proposed amendment of claim 13 could overcome the prior art of record (see Interview Summary Record of 11-10-22). Below is the proposed amended claim 13:
      13. (Currently Amended) An integrated circuit package, comprising:
 a circuit support structure including:
   		a first metal layer including a first circuit;
a second metal layer including a second circuit;
 	an isolation material that surrounds each of the first and second circuits, in which the isolation material electrically isolates between the first and  second circuits;
a first contact pad electrically coupled to the first circuit; and
a second contact pad electrically coupled to the second circuit; and
a first integrated circuit on the circuit support structure, in which the first integrated circuit includes:
a first surface facing the first contact pad; and
a first metal interconnect coupled between the first surface and the first contact pad; and
a second integrated circuit on the circuit support structure, in which the second integrated circuit includes:
a second surface facing the second contact pad; and
a first metal interconnect coupled between the second surface and the second contact pad. 
In the official amendment, the applicant not only deleted most limitations (the highlighted limitations above) in claim 13 of the proposed amendment for the interview, but also made a totally change of scope of the claim 13 in the official amendment, then the applicant put the limitations of amended claim 13 in the false statement above.
Applicant's arguments with respect to claim 13 have been considered but are moot in view of the new ground(s) of rejection (Two sets of rejection).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 13-18 and 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urashima et al. (US20070045815).
Re Claim 13, Urashima show and disclose
An apparatus, comprising: 
a circuit support structure; including: 
a metal layer (metal layers, fig. 1) including a circuit (of capacitors, fig. 1); 
an isolation material (insulating material, fig. 1) that surrounds the circuit (fig. 1); 
a first contact pad (44 connected to the capacitors, fig. 1) on a first side (upper side, fig. 1) of the circuit support structure, the first contact pad coupled to the circuit (fig. 1); 
a second contact pad (right 44 connected to right 16, fig. 1) on the first side of the circuit support structure; and 
a third contact pad (right 48, fig. 1) on a second side (lower side, fig. 1) of the circuit support structure opposite to the first side, the third contact pad coupled to the second contact pad (fig. 1); and 
an integrated circuit (21, fig. 1) on the circuit support structure, in which the integrated circuit includes: a surface (bottom surface, fig. 1) facing the first and second contact pads; and 
interconnects (45, fig. 1) coupled between the surface and the first and second contact pads.
	Re Claim 14, Urashima show and disclose
The apparatus of claim 13, wherein the isolation material includes a mold compound (conductive circuit embedded in insulting material, fig. 1).
Re Claim 15, Urashima show and disclose
The apparatus of claim 13, wherein the integrated circuit is flip chip (fig. 1) mounted to the circuit support structure via the interconnects (fig. 1) and the first and second contact pads (fig. 1).
Re Claim 16, Urashima show and disclose
The apparatus integrated circuit package of claim 13, wherein the circuit support structure and the integrated circuit form a flat no-leads package (fig. 1).
Re Claim 17, Urashima show and disclose
The apparatus of claim 13, wherein the metal layer is a first metal layer (of  1st electrode of capacitor, fig. 1) the circuit is a first circuit (of  the 1st electrode, fig. 1) and the circuit support structure further comprises: 
a second metal layer (44 connected to 2nd electrode of the capacitor, fig. 1) including a second circuit (of the 2nd electrode, fig. 1), in which the second circuit is surrounded by the isolation material (fig. 1), and the isolation material isolates between the first and second circuits (fig. 1); 
a fourth contact pad (44 connected to another electrode of capacitor, fig. 1) on the first side of the circuit support structure, the fourth contact pad coupled to the second circuit (fig. 1); 
a fifth contact pad (left 44 connected to left 16, fig. 1) on the first side of the circuit support structure; and 
a sixth contact pad (left 48, fig. 1) on the second side of the circuit support structure, the sixth contact pad coupled to the fifth contact pad (fig. 1).
Re Claim 18, Urashima show and disclose
The apparatus of claim 17, wherein: the first and second circuits form a transformer or a capacitor (capacitor, fig. 1).
Re Claim 23, Urashima show and disclose
The apparatus of claim 17, wherein the integrated circuit is a first integrated circuit (21, fig. 1), the surface is a first surface (bottom surface of 21, fig. 1), the interconnects are first interconnects (45, fig. 1), and the apparatus further comprises a second integrated circuit (20, fig. 1) including: a second surface (bottom surface of 20, fig. 1) facing the fourth and fifth contact pads; and second interconnects (45, fig. 1) coupled between the second surface and the fourth and fifth contact pads (fig. 1).
Re Claim 24, Urashima show and disclose
The apparatus of claim 13, further comprising a metal trace (trace 42, fig. 1) coupled between the first contact pad and the circuit.
Re Claim 25, Urashima show and disclose
The apparatus of claim 13, further comprising a bond wire (47, fig. 1) coupled between the first contact pad and the circuit.
Re Claim 26, Urashima show and disclose
The apparatus of claim 13, further comprising a via (16, fig. 1) coupled between the second and third contact pads.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 13-18 and 23-26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kamgaing et al. (US20200219861).
Re Claim 13, Kamgaing show and disclose 
An apparatus, comprising: 
a circuit support structure; including: 
a metal layer (metal layer 174 in 108, fig. 1-2) including a circuit (180, 182 and/or 188, fig. 1-2); 
an isolation material (of 108, fig. 1-2) that surrounds the circuit (fig. 1-2); 
a first contact pad (pads 168 coupled to a metal layer of 180, 182 and 184, fig. 1-2) on a first side (upper side, fig. 1-2) of the circuit support structure, the first contact pad coupled to the circuit (fig. 1-2); 
a second contact pad (1st left 168, fig. 1-2) on the first side of the circuit support structure; and 
a third contact pad (1st left 170, fig. 1-2) on a second side (lower side, fig. 1-2) of the circuit support structure opposite to the first side, the third contact pad coupled to the second contact pad (fig. 2); and 
an integrated circuit (102, fig. 1-2) on the circuit support structure, in which the integrated circuit includes: a surface (bottom surface, fig. 1-2) facing the first and second contact pads; and 
interconnects (162, fig. 1-2) coupled between the surface and the first and second contact pads.
Re Claim 14, Kamgaing show and disclose
The apparatus of claim 13, wherein the isolation material includes a mold compound (polyimide, epoxy, ceramic, silicon oxide, or silicon, [0026]; inductor circuit 180, capacitor circuit 182 and transformer circuit 184 are embedded in 108, [0027], [0028], and [0029]; fig. 1-2).
	Re Claim 15, Kamgaing show and disclose
apparatus of claim 13, wherein the integrated circuit is flip chip (fig. 1-2) mounted to the circuit support structure via the interconnects (fig. 1-2) and the first and second contact pads (fig. 1-2).
	Re Claim 16, Kamgaing show and disclose
The apparatus integrated circuit package of claim 13, wherein the circuit support structure and the integrated circuit form a flat no-leads package (fig. 1-2).
Re Claim 17, Kamgaing show and disclose
The apparatus of claim 13, wherein the metal layer is a first metal layer (metal layer 174 on top of 180, 182 and 184, fig. 1-2) the circuit is a first circuit (upper electrode of inductor 180 and capacitor 182, and/or primary wiring 186 of transformer 184, fig. 1-2) and the circuit support structure further comprises: 
a second metal layer (metal layer 174 at bottom of 180, 182 and 184, fig. 1-2) including a second circuit (lower electrode of inductor 180 and capacitor 182, and/or secondary wiring 188 of transformer 184, fig. 1-2), in which the second circuit is surrounded by the isolation material (fig. 1-2), and the isolation material isolates between the first and second circuits (fig. 1-2); 
a fourth contact pad (pads 168 coupled another metal layer of 180, 182 and 184, fig. 1-2) on the first side of the circuit support structure, the fourth contact pad coupled to the second circuit (fig. 1-2); 
a fifth contact pad (right 1st 168, fig. 2) on the first side of the circuit support structure; and 
a sixth contact pad (right 1st 170, fig. 2) on the second side of the circuit support structure, the sixth contact pad coupled to the fifth contact pad (fig. 2).
Re Claim 18, Kamgaing show and disclose
The apparatus of claim 17, wherein: the first and second circuits form a transformer or a capacitor (transformer 184 or capacitor 182, fig. 1-2).
Re Claim 23, Kamgaing show and disclose
The apparatus of claim 17, wherein the integrated circuit is a first integrated circuit (102, fig. 1-2), the surface is a first surface (bottom surface, fig. 1-2), the interconnects are first interconnects (162, fig. 1-2), and the apparatus further comprises a second integrated circuit (202. fig. 2) including: a second surface (bottom surface, fig. 2) facing the fourth and fifth contact pads; and second interconnects (162, fig. 2) coupled between the second surface and the fourth and fifth contact pads.
	Re Claim 24, Kamgaing show and disclose
The apparatus of claim 13, further comprising a metal trace (trace 177, fig. 1-2) coupled between the first contact pad and the circuit.
Re Claim 25, Kamgaing show and disclose
The apparatus of claim 13, further comprising a bond wire (179, fig. 1-2) coupled between the first contact pad and the circuit.
	Re Claim 26, Kamgaing show and disclose
The apparatus of claim 13, further comprising a via (1st left via, fig. 1-2) coupled between the second and third contact pads.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-20190295972-A1 US-20180122772-A1 US-20160090294-A1 US-20160035670-A1 US-20200373243-A1 US-20200176416-A1 US-20200118984-A1 US-20200051917-A1 US-20200020657-A1 US-20190295944-A1 US-20190244905-A1 US-20190148301-A1 US-20190139902-A1 US-20190131287-A1 US-20190006309-A1 US-20190006283-A1 US-20180247905-A1 US-20180122789-A1 US-20170287872-A1 US-20160307868-A1 US-20160276277-A1 US-20130154118-A1 US-20120280407-A1 US-20120187562-A1 US-20110304016-A1 US-20090145636-A1 US-20170178787-A1 US-20200287520-A1 US-20170231094-A1 US-20110018099-A1 US-20090237900-A1 US-20070010065-A1 US-20070010064-A1 US-20060130303-A1 US-20050199929-A1 US-9035422-B2 US-10490521-B2 US-10115668-B2 US-10396044-B2 US-6970362-B1 US-6876554-B1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848